Exhibit 10.4

 

GTx, INC.

STOCK OPTION GRANT NOTICE

(2013 NON-EMPLOYEE DIRECTOR EQUITY INCENTIVE PLAN)

 

GTx, Inc. (the “Company”), pursuant to its 2013 Non-Employee Director Equity
Incentive Plan (the “Plan”), hereby grants to Optionholder an option (the
“Option”) to purchase the number of shares of the Company’s Common Stock set
forth below.  The Option is subject to all of the terms and conditions as set
forth in this notice (the “Grant Notice”), in the Option Agreement and in the
Plan, both of which are incorporated herein in their entirety.  For your
convenience, a copy of the Option Agreement is attached hereto.  A copy of the
Plan is available from the Company on request.  Capitalized terms not explicitly
defined herein but defined in the Plan or the Option Agreement will have the
same definitions as in the Plan or the Option Agreement.  If there is any
conflict between the terms in the Option Agreement and the Plan, the terms of
the Plan will control.

 

 

Optionholder:

 

Date of Grant:

 

Vesting Commencement Date:

 

Number of Shares Subject to Option:

 

Exercise Price (Per Share):

 

Total Exercise Price:

 

Expiration Date:

 

Type of Grant:

Nonstatutory Stock Option

 

 

Exercise Schedule:

Same as Vesting Schedule

 

 

Vesting Schedule:

Subject to any accelerated vesting pursuant to the terms of the Option Agreement
or as otherwise specifically determined by the Board, the Option vests with
respect to one-third (1/3rd) of the total number of shares of Common Stock
subject to the Option (rounded down to the nearest whole share) on each of the
first, second and third anniversaries of the Vesting Commencement Date, subject
to Optionholder’s Continuous Service on each applicable vesting date.

 

 

Payment:

By one or a combination of the following items:

 

 

o

By cash (as described in the Plan)

 

o

Pursuant to a Regulation T Program, if the Common Stock is publicly traded

 

o

By delivery of already-owned shares, if the Common Stock is publicly traded

 

o

Subject to the Company’s consent at the time of exercise, by a “net exercise”
arrangement

 

Additional Terms/Acknowledgements:  Optionholder acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Option Agreement, the Plan and
the stock plan prospectus for the Plan.  As of the Date of Grant, this Grant
Notice, the Option Agreement, and the Plan set forth the entire understanding
between Optionholder and the Company regarding the Option and supersede all
prior oral and written agreements with respect to the Option, with the
exception, if applicable, of any compensation recovery policy that is adopted by
the Company or is otherwise required by applicable law.  By accepting the
Option, Optionholder consents to receive documents governing the Option by
electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

*                                        
*                                         *

 

1

--------------------------------------------------------------------------------


 

GTx, INC.

 

OPTIONHOLDER:

 

 

 

By:

 

 

 

Signature

 

Signature

 

 

 

Title:

 

 

Date:

 

 

 

 

 

 

Date:

 

 

 

 

 

 

ATTACHMENT:  Option Agreement

 

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT I

 

GTx, INC.

2013 NON-EMPLOYEE DIRECTOR EQUITY INCENTIVE PLAN

 

OPTION AGREEMENT

(NONSTATUTORY STOCK OPTION)

 

Pursuant to your Stock Option Grant Notice (the “Grant Notice”) and this Option
Agreement (this “Option Agreement”), GTx Inc. (the “Company”) has granted you an
option (the “Option”) under its 2013 Non-Employee Director Equity Incentive Plan
(the “Plan”) to purchase the number of shares of the Company’s Common Stock
indicated in the Grant Notice at the exercise price indicated in the Grant
Notice.  The Option is granted to you effective as of the date of grant set
forth in the Grant Notice (the “Date of Grant”).  If there is any conflict
between the terms in this Option Agreement and the Plan, the terms of the Plan
will control.  Defined terms not explicitly defined in this Option Agreement or
in the Grant Notice, but defined in the Plan, will have the same definitions as
in the Plan.

 

The details of the Option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

 

1.                                      VESTING.  The Option will vest and
become exercisable as provided in the Grant Notice and the Plan.  Unless
specifically provided to the contrary by the Board, vesting will cease, in all
events, upon the termination of your Continuous Service.

 

2.                                      NUMBER OF SHARES AND EXERCISE PRICE. 
The number of shares of Common Stock subject to the Option and the exercise
price per share in the Grant Notice will be adjusted for Capitalization
Adjustments as provided in the Plan.

 

3.                                      METHOD OF PAYMENT.  You must pay the
full amount of the exercise price for the shares of Common Stock subject to the
Option that you wish to exercise.  You may pay the exercise price in cash (as
described in the Plan) or in any other manner permitted by the Grant Notice,
which may include one or more of the following:

 

(a)                                 Provided that at the time of exercise the
Common Stock is publicly traded, pursuant to a program developed under
Regulation T as promulgated by the Federal Reserve Board that, prior to the
issuance of Common Stock, results in either the receipt of cash (or check) by
the Company or the receipt of irrevocable instructions to pay the aggregate
exercise price to the Company from the sales proceeds.  This manner of payment
is also known as a “broker-assisted exercise,” “same day sale,” or “sell to
cover.”

 

(b)                                 Provided that at the time of exercise the
Common Stock is publicly traded, by delivery to the Company (either by actual
delivery or attestation) of already-owned shares of Common Stock that are owned
free and clear of any liens, claims, encumbrances or security interests, and
that are valued at Fair Market Value on the date of exercise.  “Delivery” for
these purposes, in the sole discretion of the Company at the time you exercise
the Option (or any

 

--------------------------------------------------------------------------------


 

vested portion thereof), will include delivery to the Company of your
attestation of ownership of such shares of Common Stock in a form approved by
the Company.  You may not exercise the Option (or any exercisable portion
thereof) by delivery to the Company of Common Stock if doing so would violate
the provisions of any law, regulation or agreement restricting the redemption of
the Company’s stock.

 

(c)                                  Subject to the consent of the Board prior
to the time of exercise, by a “net exercise” arrangement pursuant to which the
Company will reduce the number of shares of Common Stock issued upon exercise of
the Option (or any vested portion thereof) by the largest whole number of shares
with a Fair Market Value that does not exceed the aggregate exercise price.  You
must pay any remaining balance of the aggregate exercise price not satisfied by
the “net exercise” in cash or other permitted form of payment.  Shares of Common
Stock will no longer be outstanding under the Option and will not be exercisable
thereafter if those shares (i) are used to pay the exercise price pursuant to
the “net exercise,” or (ii) are delivered to you as a result of such exercise.

 

4.                                      WHOLE SHARES.  You may exercise the
Option (or any vested portion thereof) only for whole shares of Common Stock.

 

5.                                      SECURITIES LAW COMPLIANCE.  In no event
may you exercise the Option (or any vested portion thereof) unless the shares of
Common Stock issuable upon exercise are then registered under the Securities Act
or, if not registered, the Company has determined that your exercise and the
issuance of the shares would be exempt from the registration requirements of the
Securities Act.  The exercise of the Option (or any vested portion thereof) also
must comply with all other applicable laws and regulations governing the Option,
and you may not exercise the Option (or any vested portion thereof) if the
Company determines that such exercise would not be in material compliance with
such laws and regulations.

 

6.                                      TERM.  You may not exercise the Option
before the Date of Grant or after the expiration of the term of the Option.  The
term of the Option expires, subject to the provisions of Section 5(h) of the
Plan, upon the earliest of the following:

 

(a)                                 immediately upon the date on which the event
giving rise to the termination for Cause first occurred (or, if required by law,
the date of the termination of your Continuous Service for Cause);

 

(b)                                 three (3) months after the termination of
your Continuous Service for any reason other than for Cause, your Disability or
your death (except as otherwise provided in this Option Agreement); provided,
however, that if during any part of such three (3) month period the Option is
not exercisable solely because doing so would violate the registration
requirements under the Securities Act, the Option will not expire until the
earlier of the Expiration Date or until it has been exercisable for an aggregate
period of three (3) months after the termination of your Continuous Service;

 

(c)                                  twelve (12) months after the termination of
your Continuous Service due to your Disability (except as otherwise provided in
this Option Agreement);

 

--------------------------------------------------------------------------------


 

(d)                                 eighteen (18) months after your death if you
die either during your Continuous Service or within three (3) months after your
Continuous Service terminates for any reason other than Cause;

 

(e)                                  unless this Option is not assumed,
continued or replaced by the successor or acquiring entity, twelve (12) months
after the termination of your Continuous Service, where such termination occurs
either (i) as a condition of a Change in Control or (ii) upon the effectiveness
of a Change in Control;

 

(f)                                   the Expiration Date indicated in the Grant
Notice; or

 

(g)                                 the day before the tenth (10th) anniversary
of the Date of Grant.

 

7.                                      EXERCISE.

 

(a)                                 You may exercise the vested portion of the
Option during its term by (i) delivering a Notice of Exercise (in a form
designated by the Company), or making the required electronic election with the
Company’s designated broker, (ii) paying the exercise price to the Company’s
stock plan administrator or to such other person as the Company may designate,
and (iii) paying any applicable withholding taxes, and (iv) delivering such
additional documents as the Company may then require.

 

8.                                      TRANSFERABILITY.  Except as otherwise
provided in this Section 8, the Option is not transferable, except by will or by
the laws of descent and distribution, and is exercisable during your life only
by you.

 

(a)                                 Certain Trusts.  Upon receiving written
permission from the Board or its duly authorized designee, you may transfer the
Option to a trust if you are considered to be the sole beneficial owner
(determined under Section 671 of the Code and applicable state law) while the
Option is held in the trust.  You and the trustee must enter into transfer and
other agreements required by the Company.

 

(b)                                 Domestic Relations Orders.  Upon receiving
written permission from the Board or its duly authorized designee, and provided
that you and the designated transferee enter into transfer and other agreements
required by the Company, you may transfer the Option pursuant to the terms of a
domestic relations order, official marital settlement agreement or other divorce
or separation instrument that contains the information required by the Company
to effectuate the transfer.  You are encouraged to contact the Company’s General
Counsel regarding the proposed terms of any division of the Option prior to
finalizing the domestic relations order or marital settlement agreement to help
ensure the required information is contained within the domestic relations order
or marital settlement agreement.

 

(c)                                  Beneficiary Designation.  Upon receiving
written permission from the Board or its duly authorized designee, you may, by
delivering written notice to the Company, in a form approved by the Company and
any broker designated by the Company to handle option exercises, designate a
third party who, on your death, will thereafter be entitled to exercise the
Option and receive the Common Stock or other consideration resulting from such
exercise.  In the absence of such a designation, your executor or administrator
of your estate will be entitled

 

--------------------------------------------------------------------------------


 

to exercise the Option and receive, on behalf of your estate, the Common Stock
or other consideration resulting from such exercise.

 

9.                                      OPTION NOT A SERVICE CONTRACT.  The
Option is not an employment or service contract, and nothing in the Option, the
Grant Notice, this Option Agreement or the Plan will be deemed to create in any
way whatsoever any obligation on your part to continue providing services to the
Company or an Affiliate, or of the Company or an Affiliate to continue your
services.  In addition, nothing in the Option, the Grant Notice, this Option
Agreement or the Plan will obligate the Company or an Affiliate, their
respective stockholders, boards of directors, officers or employees to continue
any relationship that you might have as a Director or Consultant for the Company
or an Affiliate.

 

10.                               WITHHOLDING OBLIGATIONS.

 

(a)                                 Regardless of any action the Company takes
with respect to any or all ordinary income tax, payroll tax or other tax-related
withholding due in connection with the Option, you acknowledge that the ultimate
liability for all such taxes and/or other tax-related withholding is and remains
your responsibility.  The Company makes no representations or undertakings
regarding the treatment of any such taxes or tax-related withholding in
connection with any aspect of the Option, including the grant, vesting or
exercise of the Option, or the subsequent sale of shares of Common Stock
acquired upon exercise of the Option.

 

(b)                                 You may not exercise the Option unless the
applicable tax withholding obligations of the Company and any Affiliate are
satisfied.  Accordingly, you may not be able to exercise the Option when desired
even though the Option is vested, and the Company will have no obligation to
issue a certificate for shares of Common Stock unless such obligations are
satisfied.

 

11.                               TAX CONSEQUENCES.  You hereby agree that the
Company does not have a duty to design or administer the Plan or its other
compensation programs in a manner that minimizes your tax liabilities.  You will
not make any claim against the Company, or any of its Officers, Directors,
Employees or Affiliates related to tax liabilities arising from the Option or
your other compensation.  In particular, you acknowledge that the Option is
exempt from Section 409A of the Code only if the exercise price per share
specified in the Grant Notice is at least equal to the “fair market value” per
share of the Common Stock on the Date of Grant and there is no other
impermissible deferral of compensation associated with the option.

 

12.                               NOTICES.  Any notices provided for in the
Option, this Option Agreement, the Grant Notice or the Plan will be given in
writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the U.S. mail, postage prepaid, addressed to you at
the last address you provided to the Company.  The Company may, in its sole
discretion, decide to deliver any documents related to participation in the Plan
and the Option by electronic means or to request your consent to participate in
the Plan by electronic means.  By accepting the Option, you consent to receive
such documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

 

--------------------------------------------------------------------------------


 

13.                               GOVERNING PLAN DOCUMENT.  The Option is
subject to all the provisions of the Plan, the provisions of which are hereby
made a part of the Option, and is further subject to all interpretations,
amendments, rules and regulations, which may from time to time be promulgated
and adopted pursuant to the Plan.  If there is any conflict between the
provisions of the Option and those of the Plan, the provisions of the Plan will
control.  In addition, the Option (and any compensation paid or shares issued
under the Option) is subject to recoupment in accordance with any clawback
policy adopted by the Company and any compensation recovery policy otherwise
required by applicable law.

 

14.                               OTHER DOCUMENTS.  You hereby acknowledge
receipt of and the right to receive a document providing the information
required by Rule 428(b)(1) promulgated under the Securities Act, which includes
the Plan prospectus.  In addition, you acknowledge receipt of the Company’s
policy permitting certain individuals to sell shares only during certain
“window” periods and the Company’s insider trading policy, in effect from time
to time.

 

15.                               EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.  The
value of the Option will not be included as compensation, earnings, salaries, or
other similar terms used when calculating your benefits under any employee
benefit plan sponsored by the Company or any Affiliate, except as such plan
otherwise expressly provides.  The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.

 

16.                               VOTING RIGHTS.  You will not have voting or
any other rights as a stockholder of the Company with respect to the shares to
be issued pursuant to the Option until such shares are issued to you.  Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company.  Nothing contained in the Option, and no action taken pursuant to its
provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

 

17.                               SEVERABILITY.  If all or any part of this
Option Agreement or the Plan is declared by any court or governmental authority
to be unlawful or invalid, such unlawfulness or invalidity will not invalidate
any portion of this Option Agreement or the Plan not declared to be unlawful or
invalid.  Any Section of this Option Agreement (or part of such a Section) so
declared to be unlawful or invalid shall, if possible, be construed in a manner
which will give effect to the terms of such Section or part of a Section to the
fullest extent possible while remaining lawful and valid.

 

18.                               MISCELLANEOUS.

 

(a)                                 The rights and obligations of the Company
under the Option will be transferable to any one or more persons or entities,
and all covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company’s successors and assigns.

 

(b)                                 You agree upon request to execute any
further documents or instruments necessary or desirable in the sole
determination of the Company to carry out the purposes or intent of the Option.

 

--------------------------------------------------------------------------------


 

(c)                                  You acknowledge and agree that you have
reviewed the Option and this Option Agreement in its entirety, have had an
opportunity to obtain the advice of counsel prior to executing and accepting the
Option, and fully understand all provisions of the Option.

 

(d)                                 This Option Agreement will be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

 

(e)                                  All obligations of the Company under the
Plan and this Option Agreement will be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

 

*                                        
*                                         *

 

This Option Agreement will be deemed to be signed by you upon the signing by you
of the Grant Notice to which it is attached.

 

--------------------------------------------------------------------------------